Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.392 Filed 09/30/20 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,

      Plaintiff,                                   Case No. 12-cr-20733

v.                                                 Hon. Matthew F. Leitman

Stevie Leon Moore,

      Defendant.
                                   /

                   United States’ Response and Brief Opposing
               the Defendant’s Motion for Compassionate Release

      On three occasions between March and June of 2012, Defendant Stevie Leon

Moore sold a total of 329 grams of cocaine to a confidential source working with

law enforcement.      Moore, a career offender, pleaded guilty to one count of

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C), and was sentenced to 151 months imprisonment and 36 months of

supervised release.

      Only 28-years old, Moore was under two probation sentences for felony

narcotics offenses at the time of this conviction and already had an extensive

criminal history that included felony convictions for possession of controlled

substances, distribution of controlled substances, armed robbery, and possession of




                                         1
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.393 Filed 09/30/20 Page 2 of 28




a firearm during the commission of a felony. (See PSR ¶ 31-35). 151 months

imprisonment was the bottom of the sentencing guideline range. (Id. ¶ 59).

      Moore began serving his current sentence on October 3, 2013. He now moves

for compassionate release under 18 U.S.C § 3582(c)(1)(A). His motion should be

denied.

      Moore does not qualify for compassionate release. “[T]he mere existence of

Covid-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020). Even assuming, for the purpose of this motion, that Moore’s

weight has not changed significantly since 2017 and his heightened risk from Covid-

19 based on obesity qualifies as an “extraordinary and compelling reason[]” for

release under § 1B1.13(1)(A) & cmt. n.1(A), Moore is not otherwise eligible for

release. Moore’s offense and criminal history make him a danger to the community,

precluding release under USSG § 1B1.13(2). Moreover, the § 3553(a) factors—

which the Court must also consider under § 3582(c)(1)(A)—likewise do not support

release as Moore has not only been convicted of a serious offense, but is a repeat

offender with a criminal history that includes a crime of violence and a prior drug

dealing conviction.

      Moore’s alternative request – that this Court allow him to complete his

remaining sentence on home confinement – should also be rejected. The Court does


                                          2
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.394 Filed 09/30/20 Page 3 of 28




not have jurisdiction to grant Moore’s request. Moreover, the defendant is a poor

candidate for home confinement as he still has nearly three years remaining on his

sentence and has a history of probation violations and warrants. Moore resided at the

proposed location at the time of his prior convictions, and there is no reason to

believe he would comply with the conditions of home confinement.

      The Bureau of Prisons has taken significant steps to protect all inmates,

including Moore, from Covid-19. Since January 2020, the Bureau of Prisons has

implemented “a phased approach nationwide,” implementing an increasingly strict

protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961 F.3d

829, 833–34 (6th Cir. 2020). And the Bureau of Prisons has assessed its entire

population to determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home confinement. As of

September 18, 2020, this process has already resulted in at least 7,680 inmates being

placed on home confinement. See BOP Covid-19 Website. At least 116 of those

inmates are from the Eastern District of Michigan. Especially given the Bureau of

Prisons’ efforts—and “the legitimate concerns about public safety” from releasing

inmates who might “return to their criminal activities,” Wilson, 961 F.3d at 845—

the Court should deny Moore’s motion for compassionate release.




                                          3
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.395 Filed 09/30/20 Page 4 of 28




                                  Background

      On March 27, 2012, law enforcement conducted a controlled purchase of

cocaine from Moore using a confidential source (CS). (PSR ¶ 10). The CS arranged

to buy cocaine from Moore in Detroit, Michigan. Moore informed the CS where they

were to meet and after arriving at the designated spot, the CS located Moore and

purchased cocaine from him. (Id.) The CS gave law enforcement the cocaine

purchased from Moore, who confirmed that the substance was cocaine and weighed

approximately 29 grams. (Id.)

      Again, on April 18, 2012, law enforcement conducted a controlled purchase

of cocaine from Moore using a CS. (PSR ¶ 11). The CS arranged to meet Moore in

Detroit, Michigan, met with Moore, and purchased cocaine from him. (Id.) The CS

then gave law enforcement the cocaine purchased from Moore, who confirmed it

was cocaine and weighed approximately 30 grams. (Id.)

      Finally, on June 12, 2012, law enforcement conducted a third controlled

purchase from Moore in Detroit, Michigan using the CS. (PSR ¶ 12). This time, the

negotiated weight of the cocaine transaction was one kilogram of cocaine. (Id.)

Moore told the CS where to meet, and again the CS met with and bought cocaine

from Moore. (Id.) After the transaction was complete, officers attempted to arrest

Moore. (Id.) Moore fled to a nearby home and was subsequently located hiding in a

closet within the home. (Id.) While the negotiated amount of cocaine was one


                                        4
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.396 Filed 09/30/20 Page 5 of 28




kilogram, Moore actually sold 270 grams of cocaine to the CS during this

transaction. (Id.)

      Moore was charged in a four-count indictment with three counts of

distribution of cocaine and one count of possession with intent to distribute cocaine,

all violations of 21 U.S.C. § 841(a)(1), on November 8, 2012. (ECF No. 12). On

March 13, 2013, Moore pleaded guilty, with a Rule 11 Plea Agreement, to Count 4,

possession with intent to distribute cocaine. (ECF No. 22).

      The parties agreed that Moore qualified as a career offender and anticipated a

guideline range of 151-188 months’ imprisonment. (ECF No. 22, PageID.68). The

Probation Department concurred with Moore’s career offender status and sentencing

guideline calculation. (PSR ¶ 60).

      Moore has multiple prior felony convictions. In 2003, Moore was convicted

of both armed robbery and possession of firearm during the commission of a felony

offense, after he and other co-offenders entered a party store brandishing a sawed-

off shotgun and a handgun. (PSR ¶ 31). Inside the store, Moore and his co-offenders

ordered everyone in the store to lie on the floor while they stole currency and lottery

tickets. (Id.). During the armed robbery, an employee was also robbed at gun point

and forced to surrender currency, a cell phone, identification card, and credit cards.

(Id.). Moore pleaded guilty and was sentenced to 27 months to 10 years




                                          5
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.397 Filed 09/30/20 Page 6 of 28




imprisonment on the armed robbery and a consecutive term of 2 years imprisonment

on the felony firearms count. (Id.). Moore was paroled in December 2007. (Id.).

      Thereafter, on March 29, 2010, using the alias “Stevie Leon Mitchell,” Moore

was convicted for felony manufacturing/delivering less than 50 grams of a controlled

substance (cocaine/heroin/other narcotic) and initially sentenced to 2 years

probation. (PSR ¶ 32). On June 30, 2011, a probation violation warrant was issued

for the Defendant due to another felony arrest. (Id.). On February 24, 2012, the

Defendant was convicted for felony possession of less than 25 grams of a controlled

substance (cocaine/narcotic) and possession of marijuana (habitual crime 3rd

offense) and sentenced to 2 years’ probation. (Id. at ¶ 33). One month after receiving

the second probation sentence for possession of a controlled substance, Moore

committed the instant offense. (Id.). Additionally, on June 6, 2012, while still on

probation, Moore was arrested in Indiana for possession of marijuana. (Id. at ¶ 39).

There is an outstanding warrant on that case, as well as a warrant for a probation

violation for the 2010 manufacturing/delivering a controlled substance case. (Id. at

¶¶ 32, 39).

      On July 22, 2013, Judge Marianne Battani sentenced Moore to 151 months

imprisonment followed by 36 months of supervised release on Count 4.

      Moore began serving his prison sentence on October 3, 2013 and is currently

incarcerated at FCI Ashland. He is 35 years old, and his projected release date is July


                                          6
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.398 Filed 09/30/20 Page 7 of 28




24, 2023. Moore suffers from hypertension and purports to be obese. (ECF No. 68,

PageID.330). Moore, through counsel, has moved for compassionate release, citing

these medical conditions and the Covid-19 pandemic. He requests compassionate

release, or in the alternative, to serve the remainder of his sentence on home

confinement. (Id. at PageID.341).

                                      Argument

   I.        The Bureau of Prisons has responded to Covid-19 by protecting
             inmates and increasing home confinement.

        A.     The Bureau of Prisons’ precautions have mitigated the risk from Covid-
               19 within its facilities.

        The Bureau of Prisons has reacted quickly to confront Covid-19’s spread

within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For

over almost a decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

        On March 13, 2020, the Bureau of Prisons started modifying its operations to

implement its Covid-19 Action Plan and minimize the risk of Covid-19 transmission

into and inside its facilities. Id.; see BOP Covid-19 Modified Operations Website.

Since then, as the worldwide crisis has evolved, the Bureau of Prisons has repeatedly

revised its plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between facilities. Id.


                                           7
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.399 Filed 09/30/20 Page 8 of 28




When new inmates arrive, asymptomatic inmates are placed in quarantine for a

minimum of 14 days. Id. Symptomatic inmates are provided with medical evaluation

and treatment and are isolated from other inmates until testing negative for Covid-

19 or being cleared by medical staff under the CDC’s criteria. Id.

      Within its facilities, the Bureau of Prisons has “modified operations to

maximize physical distancing, including staggering meal and recreation times,

instating grab-and-go meals, and establishing quarantine and isolation procedures.”

Id. Staff and inmates are issued face masks to wear in public areas. See BOP FAQs:

Correcting Myths and Misinformation. Staff and contractors are screened for

symptoms, and contractors are only permitted to access a facility at all if performing

essential service. Wilson, 961 F.3d at 834. Social visits have been suspended to limit

the number of people entering the facility and interacting with inmates. Id. But to

ensure that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone allowance to 500

minutes per month. Legal visits are permitted on a case-by-case basis after the

attorney has been screened for infection.

      Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected from



                                            8
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.400 Filed 09/30/20 Page 9 of 28




Covid-19 and ensure that they receive any required medical care during these

difficult times.

      B.     The Bureau of Prisons is increasing the number of inmates who are
             granted home confinement.

      The Bureau of Prisons has also responded to Covid-19 by increasing the

placement of federal prisoners in home confinement. Recent legislation now

temporarily permits the Bureau of Prisons to “lengthen the maximum amount of time

for which [it] is authorized to place a prisoner in home confinement” during the

Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act (CARES

Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020). The

Attorney General has also issued two directives, ordering the Bureau of Prisons to

use the “various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing Covid-19 pandemic.” (03-26-2020 Directive

to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The directives require the

Bureau of Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in deciding

whether home confinement is appropriate. (03-26-2020 Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical. Over 7,680

federal inmates have been granted home confinement since the Covid-19 pandemic

began, and that number continues to grow. BOP Coronavirus FAQs. As the Sixth


                                         9
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.401 Filed 09/30/20 Page 10 of 28




Circuit recently stressed, these efforts show that “[t]he system is working as it

should”: “A policy problem appeared, and policy solutions emerged.” United States

v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

   This policy solution is also tailored to the realities of the Covid-19 pandemic. As

the Attorney General’s directives have explained, the Bureau of Prisons is basing its

home-confinement decisions on several factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the inmate’s
      risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement would risk
      public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

account for justifiable concerns about whether inmates “might have no safe place to

go upon release and [might] return to their criminal activities,” as well as “legitimate

concerns about public safety.” Wilson, 961 F.3d at 845.

   The Bureau of Prisons, after all, cannot open its facilities’ gates indiscriminately

and unleash tens of thousands of convicted criminals, en masse. See id. It must focus

on the inmates who have the highest risk factors for Covid-19 and are least likely to

engage in new criminal activity. This is true not just to protect the public generally,

but to avoid the risk that a released defendant will bring Covid-19 back into the jail




                                          10
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.402 Filed 09/30/20 Page 11 of 28




or prison system if he violates his terms of release or is caught committing a new

crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C. § 60541(g)(2).

   The Bureau of Prisons must also balance another important consideration: how

likely is an inmate to abide by the CDC’s social-distancing protocols or other Covid-

19-based restrictions on release? Many inmates—particularly those who have been

convicted of serious offenses or have a lengthy criminal record—have been already

proven unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,” Wilson, 961 F.3d

at 845, including whether a particular inmate would adhere to release conditions and

social-distancing protocols during the pandemic. If a prisoner would be unlikely to

take release conditions or Covid-19 precautions seriously, for instance, he would

also be far more likely than the general public to contract and spread Covid-19 if

released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it to marshal

and prioritize its limited resources for the inmates and circumstances that are most

urgent. For any inmate who is a candidate for home confinement, the Bureau of

Prisons must first ensure that his proposed home-confinement location is suitable for

release, does not place him at an even greater risk of contracting Covid-19, and does

not place members of the public at risk from him. It must assess components of the

release plan, including whether the inmate will have access to health care and other


                                         11
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.403 Filed 09/30/20 Page 12 of 28




resources. It must consider myriad other factors, including the limited availability of

transportation right now and the probation department’s reduced ability to supervise

inmates who have been released. All of those decisions require channeling resources

to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult even in

normal circumstances. That is why Congress tasked the Bureau of Prisons to make

them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

(“Notwithstanding any other provision of law, a designation of a place of

imprisonment under this subsection is not reviewable by any court.”); United States

v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s

a general rule, the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’ substantial and

ongoing efforts to address the Covid-19 pandemic.

       C.     Moore’s request for home confinement should be denied.

       Although his motion is style as a motion for compassionate release, Moore

requests, in the alternative, that the Court place him on home confinement for the

remainder of his sentence. (ECF No. 68, PageID.341). But the Court lacks

jurisdiction to grant this relief.

       The exclusive authority to determine a prisoner’s place of incarceration -

including home confinement – rests with the Bureau of Prisons, not with the


                                          12
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.404 Filed 09/30/20 Page 13 of 28




sentencing court. See 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate

the place of the prisoner’s imprisonment[.]”). Such a decision “is not reviewable by

any court.” Id.; see also United States v. Oliver, No. 17-20489, 2020 WL 2768852

at *2-*3 (E.D.Mich. May 28, 2020) (Berg, J.) (denying defendant’s request that the

court place him on home confinement due to Covid-19 pandemic).

      The CARES Act does not authorize courts to transfer a prisoner to home

confinement for the remainder of his sentence. See Alam, 960 F.3d at 836 (“The

CARES Act expands the power of the Bureau of Prisons to ‘place a prisoner in home

confinement’ as an alternative to compassionate release.”); Oliver, 2020 WL

2768852, at *2-*3 (“[T]he exclusive authority to determine a prisoner’s place of

incarceration – including home confinement – rests with the BOP, not with the

sentencing court.”); United States v. Doshi, No. 13-cr-20349, 2020 WL 1527186, at

*1 (E.D. Mich. Mar. 31, 2020) (Tarnow, J.) (“The Government is correct that Doshi

should raise his petition with the BOP.”); Miller v. United States, No. 16-20222-1,

2020 WL 1814084, at *2 (E.D. Mich. Apr. 9, 2020) (Tarnow, J.) (“[S]ince this Court

and others have recognized that the authority to place a prisoner in home

confinement is given to the Bureau of Prisons, through Attorney General delegation,

the Court will solely analyze Miller’s eligibility for compassionate release.”). The

CARES Act therefore does not alter the fact that this Court lacks jurisdiction to

transfer Moore to home confinement. The Court should deny this request.


                                        13
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.405 Filed 09/30/20 Page 14 of 28




II.      The Court should deny Moore’s motion for compassionate release.

      Moore’s motion for a reduced sentence should be denied. A district court has “no

inherent authority . . . to modify an otherwise valid sentence.” United States v.

Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

exception, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow. United States

v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion. If a defendant moves for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

Bureau of Prisons or waiting 30 days from when the warden at his facility received

his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

(6th Cir. 2020). And as the Sixth Circuit recently held, this statutory exhaustion

requirement is mandatory. Alam, 960 F.3d at 832–36.

      Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for compassionate release, and release must be “consistent

with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).


                                           14
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.406 Filed 09/30/20 Page 15 of 28




As with the identical language in § 3582(c)(2), compliance with the policy

statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

2014). To qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any other

person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a district court

may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support release.

18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those factors require

the district court to consider the defendant’s history and characteristics, the

seriousness of the offense, the need to promote respect for the law and provide just

punishment for the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.     Moore has met the requirement to exhaust administrative remedies.

   Moore has met the exhaustion requirement for compassionate release under 18

U.S.C. § 3582(c)(1)(A). Until recently, only the Bureau of Prisons could move for

compassionate release. The First Step Act of 2018 amended the statute, permitting

defendants to move for it too. First Step Act § 603(b), Pub. L. No. 115-319, 132 Stat.

5194, 5239 (Dec. 21, 2018).


                                         15
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.407 Filed 09/30/20 Page 16 of 28




   But the provision permitting a defendant-initiated motion includes an exhaustion

requirement. Id. A district court may not grant a defendant’s motion for

compassionate release unless the defendant files it “after” the earlier of (1) the

defendant “fully exhaust[ing] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf,” or (2) “the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility.”

18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

As the Sixth Circuit recently held in Alam, this statutory exhaustion requirement is

“a mandatory condition” that “must be enforced” when the government raises it. Id.

at 832–36; accord United States v. Raia, 954 F.3d 594, 595–97 (3d Cir. 2020).

   Moore has satisfied the exhaustion requirement. On May 9, 2020, Moore

submitted a request for compassionate release to the warden at FCI Ashland. (See

ECF No. 61, PageID.292). While Moore immediately filed a pro se motion with this

Court on May 18, 2020, (see ECF No. 58), this Court entered an order to clarify

Moore’s exhaustion status on June 26, 2020, requiring Moore to file a supplemental

motion with information about when his request to the warden was made. (See ECF

No. 60). On July 8, 2020, Moore filed a supplemental motion which included a copy

of his initial email request on May 9, 2020, and warden’s response, dated May 28,

2020. (See ECF No. 64). On September 16, 2020, Moore, through counsel, filed




                                         16
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.408 Filed 09/30/20 Page 17 of 28




another motion for compassionate release. (See ECF No. 68). Accordingly, more

than 30 days have lapsed since the receipt of Moore’s request by the warden.

      B.     Moore is not eligible for compassionate release under the mandatory
             criteria in USSG § 1B1.13.

   Even though Moore has satisfied the exhaustion requirement, compassionate

release would be improper. Congress tasked the Sentencing Commission with

“describ[ing] what should be considered extraordinary and compelling reasons for

[a] sentence reduction” under § 3582(c)(1)(A), as well as developing “the criteria to

be applied and a list of specific examples” for when release is permitted. 28 U.S.C.

§ 994(t). The compassionate-release statute thus permits a sentence reduction only

when “consistent with” the Sentencing Commission’s policy statements. 18 U.S.C.

§ 3582(c)(1)(A).

   Because the Sentencing Commission fulfilled Congress’s directive in USSG

§ 1B1.13, compliance with that policy statement is mandatory for any defendant

seeking compassionate release under § 3582(c)(1)(A). The Supreme Court has

already reached the same conclusion for compliance with USSG § 1B1.10 under 18

U.S.C. § 3582(c)(2), based on the statutory language there. Dillon v. United States,

560 U.S. 817, 827 (2010). And the statutory language in § 3582(c)(1)(A) is identical

to the language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission”), with § 3582(c)(2) (same). When Congress uses the same language

                                         17
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.409 Filed 09/30/20 Page 18 of 28




in the same statute, it must be interpreted in the same way. United States v. Marshall,

954 F.3d 823, 830 (6th Cir. 2020). In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction authority [are]

absolute.” United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing Dillon,

560 U.S. 817); accord United States v. Saldana, 807 F. App’x 816, 819–20 (10th

Cir. 2020).

   The First Step Act did not change that. It amended only who could move for

compassionate release under § 3582(c)(1)(A). It did not amend the substantive

requirements for release. Saldana, 807 F. App’x at 819–20. Section 1B1.13 remains

binding.

   Section 1B1.13 cabins compassionate release to a narrow group of non-

dangerous defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s medical

condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and (4) other

reasons “[a]s determined by the Director of the Bureau of Prisons,” which the Bureau

of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of inmate-specific

condition permitting compassionate release. The Bureau of Prisons has worked

diligently to implement precautionary measures reducing the risk from Covid-19 to

Moore and other inmates. See Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir.


                                          18
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.410 Filed 09/30/20 Page 19 of 28




2020). Thus, “the mere existence of Covid-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson,

961 F.3d at 845.

   Moore is 35-years old. He indicates he suffers from hypertension and obesity,

having a body mass index (BMI) of 40.0. (ECF No. 68, PageID.330). Moore’s

medical records confirm he has been diagnosed with hypertension. (See Ex. A, 2020

Medical Records). His medical records show he previously received and continues

to receive regular medical treatment and monitoring. (Exs. A-D: Medical Records).

Moore has only recently been prescribed medication to manage his blood pressure,

as he had previously refused to enroll in any chronic care treatment and signed a

treatment refusal. (See Ex. B, 2019 Medical Records, referencing treatment refusal

in June 2019).

   Notably, in May 2020, Moore’s blood pressure was measured at 132/92, 138/78,

and 132/86, which is considered only mildly elevated. (Ex. A, 2020 Medical

Records). Medical staff continued to advise Moore to avoid high sodium food and

to exercise, noting Moore “purchases a lot of salt” from the commissary. (Id.)

Between May and September of 2020, after the filing of his initial motion seeking

compassionate release, Moore missed appointments to monitor his blood pressure.


                                          19
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.411 Filed 09/30/20 Page 20 of 28




(Id.) At the time of his most recent reading, in September 2020, his blood pressure

had increased to 160/90. (Id.)

   Fortunately, hypertension is often treatable, and Moore has access to care and

monitoring in Bureau of Prisons. It is a condition that affects many. Indeed, it is one

of several conditions that the CDC has identified as “might be at an increased risk,”

rather than those more serious conditions that “are at increased risk” from Covid-19.

See CDC Risk Factors (as updated).

   As to obesity, Moore’s recent medical records do not contain a current weight

and height measurement. Moore’s last recorded weight measurement is from 2017.

In 2017, he weighed 271 pounds and was measured at 5 feet 10 inches tall – a BMI

of 38.9. (Ex. D, 2017 Medical Records). Assuming, for purposes of this motion, that

his weight has not changed significantly since 2017, Moore is obese, which the CDC

has confirmed is a risk factor that places a person at increased risk of severe illness

from Covid-19. See CDC Risk Factors (as updated). Given the heightened risk that

Covid-19 poses to someone with obesity, Moore has satisfied the first eligibility

threshold for compassionate release during the pandemic. See USSG § 1B1.13(1)(A)

& cmt. n.1(A).

   Nevertheless, Moore remains ineligible for compassionate release because he is

a danger to the community. Section 1B1.13(2) only permits release if a “defendant

is not a danger to the safety of any other person or to the community, as provided in


                                          20
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.412 Filed 09/30/20 Page 21 of 28




18 U.S.C. § 3142(g).” As with the other requirements in § 1B1.13, this prohibition

on releasing dangerous defendants applies to anyone seeking compassionate release.

18 U.S.C. § 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (confirming that a

released defendant must “not represent a danger to the safety of any other person or

the community”). Although a court must also evaluate the defendant’s

dangerousness when balancing the § 3553(a) factors, dangerousness alone is a per

se bar to release under USSG § 1B1.13(2). United States v. Knight, No. 15-20283,

2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

   An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2) references

for its dangerousness determination—requires a comprehensive view of community

safety, “a broader construction than the mere danger of physical violence.” United

States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam). Indeed, even

when considering pretrial detention under § 3142(g), “[t]he concept of a defendant’s

dangerousness encompasses more than merely the danger of harm involving

physical violence.” United States v. Williams, No. 20-1413, 2020 WL 4000854, at

*1 (6th Cir. July 15, 2020) (citing United States v. Vance, 851 F.2d 166, 169–70 (6th

Cir. 1988)). That reasoning applies even more strongly post-judgment, when the

defendant’s presumption of innocence has been displaced by a guilty plea or jury’s


                                         21
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.413 Filed 09/30/20 Page 22 of 28




verdict and when “the principle of finality” becomes “essential to the operation of

our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).

   Section 1B1.13(2) is thus a significant hurdle to release. It bars the release of

violent offenders. It bars the release of most drug dealers, “even without any

indication that the defendant has engaged in violence.” United States v. Stone, 608

F.3d 939, 947–48 & n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious offense that,

in itself, poses a danger to the community.”); Knight, 2020 WL 3055987, at *3. It

bars the release of defendants whose offenses involved minor victims or child

pornography. See United States v. McGowan, No. 20-1617, 2020 WL 3867515, at

*3 (6th Cir. July 8, 2020). It also bars the release of many “non-violent” offenders,

such as defendants who were involved in serial or significant fraud schemes or

otherwise present a danger to the community in some respect. See Stone, 608 F.3d

at 948 n.7; United States v. Reynolds, 956 F.2d 192, 192 (9th Cir. 1992) (“[D]anger

may, at least in some cases, encompass pecuniary or economic harm.”).

   Adhering to § 1B1.13(2) is especially important given the current strain on

society’s first responders and the rise in certain types of crime during the Covid-19

pandemic. Police departments in many cities have been stretched to their limits as

officers have either contracted Covid-19 or been placed in quarantine. Some cities,

including Detroit, have seen spikes in shootings and murders. Child sex predators

have taken advantage of bored school-aged kids spending more time online. Covid-


                                         22
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.414 Filed 09/30/20 Page 23 of 28




19-based fraud schemes have proliferated. Drug overdoses are skyrocketing. There

are real risks to public safety right now, and those risks will only increase if our

community is faced with a sudden influx of convicted defendants.

   Because Moore’s release would endanger the community, § 1B1.13(2) prohibits

reducing his sentence under § 3582(c)(1)(A). In a ten year period, which included

more than four years spent in prison, Moore amassed an armed robbery conviction,

a firearms conviction, and three felony narcotics convictions, two involving the

distribution of narcotics. As discussed above, Moore’s armed robbery conviction

involved threatening patrons and an employee of a party store with firearms to take

money, lottery tickets, and personal property, including a cell phone and credit cards.

(See PSR ¶ 31).

   In addition to this violent conviction, Moore is a multi-convicted drug dealer who

continued to sell drugs even after prior convictions. Before his conviction in this

case, Moore received two sentences of probation and violated both sentences by

continuing to possess and sell drugs. Such conduct demonstrates that Moore has no

regard for the danger posed by drugs, not only to his buyer, but to the community at

large, and no regard for court-order conditions.

   Moore is not eligible for compassionate release.




                                          23
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.415 Filed 09/30/20 Page 24 of 28




      C.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
             compassionate release.

   Even when an inmate has shown “extraordinary and compelling reasons” and

demonstrated that he is not dangerous, he is still not entitled to compassionate

release. Before ordering relief, the Court must consider the factors set forth in 18

U.S.C. § 3553(a) and determine that release is appropriate. See United States v.

Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The §

3553(a) factors . . . weigh against his request for compassionate release.”); United

States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

2020) (holding that the “[d]efendant’s circumstances do not warrant compassionate

release . . . under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate

release because “the 18 U.S.C. § 3553(a) sentencing factors do not favor release”);

see also United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)

(upholding a district court’s denial of compassionate release based on the § 3553(a)

factors). So even if the Court were to find Moore eligible for compassionate release,

the § 3553(a) factors should still disqualify him.

   Here, the nature and circumstances of Moore’s offense weigh against release.

Moore was distributing a substantial amount of cocaine while under two probation

sentences - one for manufacturing/delivering a controlled substance and another for

possession of a controlled substance. Law enforcement recovered a total of 329

                                          24
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.416 Filed 09/30/20 Page 25 of 28




grams of cocaine sold by Moore to a confidential source on three separate occasions.

Prior to the last controlled buy, Moore had promised to sell a kilogram of cocaine,

(see PSR ¶ 12), suggesting that he had the ability and intent to sell far more cocaine

than was ultimately recovered in this case. Despite Moore’s purported remorse after

his arrest, there is no reason to believe that Moore would have stopped selling

cocaine after the third transaction. His arrest on June 12, 2012 is why his criminal

activity ended.

   Additionally, just prior to his arrest on June 12, 2012, Moore fled from police

and hid in a nearby home until he was located in a closet. (PSR ¶ 12). His brazen

conduct, continuing to traffic drugs while on probation and flight from police,

evidences his undeterred commitment to selling drugs.

   Moore’s criminal history also weighs against compassionate release. Moore is a

career offender with multiple prior felony convictions including drug trafficking and

armed robbery involving a firearm. As the U.S. Probation noted before Moore was

sentenced, the instant case involved three, separate occasions of drug trafficking,

and Moore would have been described as a “career offender” after the first

transaction in March 2012. (PSR ¶ 76.) The subsequent transactions in April 2012

and then June 2012 provide additional aggravation here as far as sentencing factors

are concerned.




                                         25
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.417 Filed 09/30/20 Page 26 of 28




   Moore is not only a repeat offender, but he is also a repeat violator of court orders

with a history of probation violations and warrants. This history further underscores

his pattern of undeterred criminal behavior. At no point during his adult life has

Moore shown that he can remain crime-free for any significant period of time –

unless incarcerated.

   Granting Moore early release would not promote respect for the law or deter

future conduct. Prior to his sentence on this case, Moore had shown repeated

disrespect for the law with multiple, serious felony convictions in a short period of

time. Moore’s four year period of incarceration, from 2003 to 2007, for the armed

robbery and felony weapons charges, (PSR ¶ 31), did not remotely deter him. He

continued to sell drugs, risking the life and safety of others. Moore’s sentence of

151 months imprisonment was the bottom of the sentencing range, given his criminal

history and the circumstances of the charged offense.

   While the United States acknowledges and commends Moore for taking

advantage of the many educational opportunities offered to him in the Bureau of

Prisons, his conduct in prison is not a reason to grant a reduction to this sentence.

Such conduct is expected, not exceptional. If this Court were to reduce Moore’s

sentence because of his prison conduct, it may result in sentencing disparities among

defendants with similar records.




                                          26
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.418 Filed 09/30/20 Page 27 of 28




   After considering the § 3553(a) factors at sentencing, the Court found Moore’s

sentence of 151 months imprisonment sufficient but not greater than necessary. This

remains true. A consideration of all of the applicable sentencing factors do not

support a reduction of this sentence.

III.   If the Court were to grant Moore’s motion, it should order a 14-day
       quarantine before release.

   If the Court were inclined to grant Moore’s motion despite the government’s

arguments above, the Court should order that he be subjected to a 14-day quarantine

before release.

                                    Conclusion

   Moore’s motion should be denied.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/Caitlin B. Casey
                                             Caitlin B. Casey
                                             Assistant United States Attorney
                                             211 W. Fort St., Suite 2001
                                             Detroit, MI 48226
                                             (313) 226-9769
                                             caitlin.casey@usdoj.gov

Dated: September 30, 2020




                                        27
Case 2:12-cr-20733-MFL-MAR ECF No. 71, PageID.419 Filed 09/30/20 Page 28 of 28




                              Certificate of Service

      I certify that on September 30, 2020, I electronically filed the foregoing

document with the Clerk of the Court of the Eastern District of Michigan using the

ECF system, which will send notification to all counsel of record.


                                              s/Caitlin B. Casey
                                              Caitlin B. Casey
                                              Assistant United States Attorney
                                              211 W. Fort St., Suite 2001
                                              Detroit, MI 48226
                                              (313) 226-9769
                                              caitlin.casey@usdoj.gov




                                         28
